        Case 1:21-cv-01259-JPB Document 52 Filed 07/12/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


GEORGIA STATE CONFERENCE OF :
THE NAACP, as an organization; et al. :
                                      :
       Plaintiffs,                    :              CIVIL ACTION FILE NO.
vs.                                   :
                                      :              1:21-cv-01259-JPB
BRAD RAFFENSPERGER,                   :
in his official capacity as the       :
Georgia Secretary of State; et al.    :                                         :
                                      :
       Defendants.                    :
                                      :

              COUNTY DEFENDANTS’ MOTION TO DISMISS
               PLAINTIFFS’ FIRST AMENDED COMPLAINT

      Come now, the county boards of election and registration for Fulton,

Gwinnett, and Cobb Counties (“County Defendants”), and move the Court to

dismiss Plaintiffs’ First Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1)

and (6), showing the Court that Plaintiffs’ lack standing to bring their claims against

the County Defendants. In support of the motion, County Defendants rely on their

Brief in Support of Motion to Dismiss Plaintiffs’ First Amended Complaint, filed

concurrently with this motion.
        Case 1:21-cv-01259-JPB Document 52 Filed 07/12/21 Page 2 of 5




      Respectfully submitted this 12th day of July, 2021.


PHIL DANIELL, in his official capacity as Chairman of the Cobb County Board of
Elections and Registration, FRED AIKEN, PAT GARTLAND, JESSICA M.
BROOKS, and DARYL O. WILSON, JR., in their official capacities as Members of
the Cobb County Board of Elections and Registration, (collectively the “Cobb
County Defendants”);

BY:                            HAYNIE, LITCHFIELD & WHITE, PC

                               /s/ Daniel W. White
                               DANIEL W. WHITE
                               Georgia Bar No. 153033
                               Haynie, Litchfield & White, PC
                               222 Washington Avenue
                               Marietta, GA 30060
                               (770) 422-8900
                               dwhite@hlw-law.com
                               Attorneys for Cobb County Defendants

ALEX WAN, in his official capacity as Chairman of the Fulton County Registration
and Elections Board, MARK WINGATE, KATHLEEN D. RUTH, VERNETTA K.
NURIDDIN, and AARON V. JOHNSON, in their official capacities as Members of
the Fulton County Registration and Elections Board;

By:                     OFFICE OF THE FULTON COUNTY ATTORNEY

                               /s/ Kaye Woodard Burwell
                               Georgia Bar Number: 775060
                               kaye.burwell@fultoncountyga.gov
                               Cheryl Ringer
                               Georgia Bar Number: 557420
                               cheryl.ringer@fultoncountyga.gov
                               David R. Lowman
                               Georgia Bar Number: 460298
                               david.lowman@fultoncountyga.gov
                               Attorneys for Fulton County Defendants
                                        2
       Case 1:21-cv-01259-JPB Document 52 Filed 07/12/21 Page 3 of 5




ALICE O’LENICK, in her official capacity as Chairman of the Gwinnett County
Board of Registration and Elections, WANDY TAYLOR, STEPHEN W. DAY,
GEORGE AWUKU, and SANTIAGO MARQUEZ, in their official capacities as
Members of the Gwinnett County Board of Registrations and Elections;

By:                    GWINNETT COUNTY LAW DEPARTMENT


                            /s/ Tuwanda Rush Williams
                            Tuwanda Rush Williams
                            Deputy County Attorney
                            Georgia Bar No: 619545
                            tuwanda.williams@gwinnettcounty.com
                            /s/ Melanie F. Wilson
                            Melanie F. Wilson
                            Senior Assistant County Attorney
                            Georgia Bar No. 768870
                            Melanie.wilson@gwinnettcounty.com
                            Attorneys for Gwinnett County Defendants




                                    3
         Case 1:21-cv-01259-JPB Document 52 Filed 07/12/21 Page 4 of 5




           CERTIFICATE OF COMPLAINCE WITH LOCAL RULE 7.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     /s/ Daniel W. White
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Attorney for Cobb County Defendants

HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com
        Case 1:21-cv-01259-JPB Document 52 Filed 07/12/21 Page 5 of 5




                           CERTIFICATE OF SERVICE

      I hereby certify that on July 12, 2021, I electronically filed the foregoing

COUNTY DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST

AMENDED COMPLAINT with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following

attorneys of record:


                                     /s/ Daniel W. White
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Attorney for Cobb County Defendants


HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com
